Citation Nr: 1116148	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  07-20 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a July 28, 1983 rating decision which granted service connection for posttraumatic stress disorder (PTSD), and assigned a 10 percent evaluation, on the basis that VA failed to consider entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq.


ATTORNEY FOR THE BOARD

T.C. Blake, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to March 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Phoenix, Arizona, Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  In a July 28, 1983 rating decision, the RO granted service connection for PTSD, and assigned a 10 percent evaluation, effective February 17, 1983.

2.  The July 28, 1983 rating decision implicitly denied entitlement to a rating in excess of 10 percent for PTSD, including a TDIU rating. 


CONCLUSION OF LAW

The July 28, 1983 rating decision, which granted service connection for PTSD and assigned a 10 percent evaluation, was not clearly and unmistakably erroneous on the basis that VA failed to consider entitlement to TDIU.  38 U.S.C.A. § 5109A (West Supp. 2010); 38 C.F.R. § 3.105(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5.103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The Board notes that in Livesay v. Principi, 15 Vet. App. 165 (2001), the Court held that the provisions of the VCAA are not applicable to claims of CUE.  See also Parker v. Principi, 15 Vet. App. 407, 412 (2002).  Taking these factors into consideration, there is no prejudice to the Veteran in proceeding to consider the motion on the merits.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).


Decision

In 1981, the appellant filed a claim for disability compensation, to include a claim of service connection for PTSD.  In May 1981, the RO denied that claim on the basis of that the Veteran failed to report for a VA examination.  In April 1983, the appellant filed a claim to reopen the previously denied claim for PTSD.  By rating action in July 1983, the RO granted service connection for PTSD and assigned a 10 percent disability rating.  In September 1984, the appellant filed a claim for an increased rating for PTSD.  By rating action in January 1985, the RO granted a 30 percent rating for PTSD.  

In March 1995, the appellant, now represented by an attorney, filed a claim for revision of the July 1983 and January 1985 RO decisions on the basis of CUE.  By rating decision in June 1995, the RO denied the claim of CUE in the July 1983 and January 1985 rating decisions and the appellant perfected an appeal of that decision.  Before the Board, the appellant exclusively argued that the 10 percent and 30 percent ratings were incorrect because the RO had misapplied the rating criteria.  The appellant did not argue that the RO in 1983 or 1985 erred in failing to consider the appellant has having raised a claim a TDIU claim.  By decision in September 1998, the Board denied the CUE claim, finding that the RO had made no error and that the appellant's arguments were no more than an assertion that the RO should have weighed the evidence differently.  The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (CAVC).  The CAVC affirmed the Board's decision.  The appellant appealed that determination to the United States Court of Appeals for the Federal Circuit (Federal Circuit).  The Federal Circuit affirmed the CAVC decision.  It was noted, however that because the appellant had failed to claim CUE based on TDIU before the Board and that claim had not been adjudicated, he was free to claim that he had raised TDIU in the 1983 and 1985 applications in a new CUE motion.  

In August 2005, the appellant filed a claim alleging CUE in a July 28, 1983 rating decision which assigned a 10 percent rating for PTSD.  The specific and only allegation of error is that the July 1983 rating decision failed to sympathetically read the appellant's claim for disability compensation for PTSD to include entitlement to TDIU rating based on unemployability and that VA failed to consider and apply 38 C.F.R. §§ 3.340(a) and 4.16(b).  The appellant's attorney make no allegations of error with regard to the January 1985 rating decision.  That claim was denied by the RO by rating action in January 2006 and the current appeal ensued.

The July 1983 RO decision granted service connection for PTSD and granted a 10 percent rating.  This decision was not appealed and thus subsequently became final.  38 U.S.C.A. § 7105(c) (West Supp. 2010); 38 C.F.R. §§ 20.302, 20.1103 (2010). 

Previous determinations that are final and binding, including decisions of service connection and other matters, will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior rating decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicatory decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a) (2010).

CUE is defined as a very specific and rare kind of error.  "It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable."  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The Court has indicated that a three-pronged test is used to determine whether there is CUE in a prior decision: (1) it must be determined whether either the correct facts, as they were known at the time, were not before the adjudicator (that is, more than a simple disagreement as to how the facts were weighed and evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made"; and (3) a determination that there was CUE must be based on the record and the law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

If a claimant wishes to reasonably raise a CUE claim, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that if true would be CUE on its face, the claimant also must give persuasive reasons as to why the result of the prior determination would have been manifestly different but for the alleged error.  See Fugo, 6 Vet. App. at 44.  There is a presumption of validity to otherwise final decisions, and the presumption is even stronger where the decision is being collaterally attacked as in a CUE claim.  Id.

In a May 2007 personal statement in lieu of a VA Form 9, the Veteran's attorney contends that a claim of entitlement to a total disability rating for compensation based on unemployability (TDIU) pursuant to 38 C.F.R. §§ 3.340(a), 4.16(b) (1983), was not adjudicated in the July 28, 1983 rating decision.  He argues that the evidence of record, specifically a May 1983 private treatment record and a June 1983 VA examination report, reflected the Veteran's state of unemployability and the RO did not consider this evidence in the rating decision.  It is contended that CUE is premised here upon VA's failure to adjudicate an inferred issue, the claim for TDIU, pursuant to Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

The Board has considered the evidence of record at the time of the 1983 rating decision and finds that there is no evidence of CUE on the basis that VA failed to consider TDIU.  The Board finds that all the evidence of record at that time was clearly considered by the RO in rendering the July 28, 1983 rating decision.  Historically, service connection for PTSD was denied by rating decision in May 1981 and that decision was not appealed.  In March 1983, the appellant submitted a petition to reopen the previously denied claim for service connection for a psychiatric disorder.  At the time of the July 1983 rating decision, the evidence included a May 1983 private treatment record in which the physician noted that the Veteran's "self-destructive behaviors . . . render him unemployed if not unemployable."  In June 1983, the Veteran underwent a VA examination and reported to the examiner that he has been unemployed for the past four years.  The examiner stated that the appellant report that he felt that his emotional symptoms prevent him from presently seeking or maintaining gainful employment.  He further noted that the longest period of employment since leaving service was for three years right after separation from service.  The assessment was PTSD, chronic in nature.  

In the July 28, 1983 rating decision, service connection was granted for PTSD and a 10 percent rating was assigned.  On the rating decision form, box number 14 labeled "employability (for compensation only)" provides a choice for the RO to mark 1 for "employable or not an issue" or 2 for "unemployable".  In this case, the rating decision shows that number 1 was marked, indicating that the appellant's employability was considered.  

At the time of the July 1983 rating decision, the issue for the RO to determine was whether service connection for PTSD was warranted.  In the rating decision, the RO clearly granted service connection PTSD and assigned a 10 percent rating.  It would be clear to a reasonable person that the RO, by assigning a 10 percent rating, was denying any rating in excess of 10 percent to include a TDIU rating.  Even if the Board accepts (which it does not) that the evidence of record at the time of the July 1983 rating decision should have been interpreted as an implicit claim for a TDIU, such application was implicitly denied, and did not remain pending at the time of the decision now on appeal.  See Deshotel v. Nicholson, 457 F.3d 1258 (2006) (If the record shows the existence of an unadjudicated claim, raised along with an adjudicated claim, and the RO's decision acts (favorably or unfavorably) on one of the claims but fails to specifically address the other claim, the second claim is deemed denied, and the appeal period begins to run.).  Further, an appellant who receives a disability rating that is less than 100 percent has notice of how his conditions have been rated and has the opportunity to appeal the rating decision.  Here, the rating decision clearly assigned a 10 percent rating and the appellant is understood to have received general notice of the denial of a TDIU rating by the fact that a TDIU was not assigned.  See Ingram v. Nicholson, 21 Vet. App. 232 (2007).

To the extent that the RO may not have discussed all of the pertinent laws and regulations in the July 28, 1983 rating decision; this is not in itself evidence that the RO did not properly apply the regulations.  The absence of a specific reference to, or failure to cite, a controlling regulation in a rating decision does not mean it was not considered.  VAOPGCPREC 6-92 (Mar. 6, 1992).  Failure to discuss regulations does not constitute CUE as there is nothing to suggest that, had there been a written discussion of such regulations, a different result would have ensued.  Crippen v. Brown, 9 Vet. App. 412, 421 (1996).  Further, any failure of the July 28, 1983 rating decision to fully articulate detailed reasons for its decision is not evidence that the action taken was improper.  This is because before February 1, 1990, when 38 U.S.C.A. § 5104(b) went into effect to require VA to specify in rating decisions the evidence considered and the reasons for the disposition, rating decisions often lacked such specificity.  See Crippen, 9 Vet. App. at 412; see also VAOPGCPREC 6-92 (absence of a specific reference to, or failure to cite, a controlling regulation in a rating decision does not mean it was not considered).  

The Board has considered the Veteran's attorney's contention that the VA has a duty to sympathetically read a pro se claimant's submissions to determine that a claim for TDIU was raised prior the July 1983 rating action, pursuant to the Federal Circuit's holding in Roberson, 251 F.3d at 1378.  The record does show that at the time of the July 1983 the Veteran was unrepresented and acting pro se with regard to his claim for service connection for PTSD.  Even with a sympathetic reading of the claim as to whether there is CUE in the July 1983 rating decision, there is simply no basis for finding CUE in that RO decision on that basis of a failure to consider TDIU because, as discussed fully above, any implicit claim of TDIU was denied.  

For the reasons stated above, there is no basis for finding that July 1983 rating decision failed to adjudicated a pending claim for TDIU and this claim must be denied.  

ORDER

The July 28, 1983 rating decision which granted service connection for PTSD and assigned a 10 percent evaluation did not contain CUE on the basis that VA failed to consider entitlement to TIDU, and the appeal is denied.   



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


